DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  it is suggested to amend the limitation “the first mill stand and the second mill stand of the tandem mill” to read as “the first mill stand and the second mill stand of the plurality of mill stands” to provide consistency from claim 1. 
Claim 3 is objected to because of the following informalities:  it is suggested to amend the limitation “the second mill stand and the third mill stand of the tandem mill” to read as “the second mill stand and the third mill stand of the plurality of mill stands” to provide consistency from claim 1. 
Claim 15 is objected to because of the following informalities:  it is suggested to amend the limitation “between two mill stands” in line 4 to read as “between two of the mill stands”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 5, the claim states “through two mill stands respectively”, it is unclear how there is to be 2 mill stands when claim 4, from which claim 5 depends sets forth a single mill stand that the workpiece is reverse rolled through in multiple passes. Clarification and/or correction is required. For examination purposes the claim is being interpreted as referring to the single mill stand set forth in claim 4.
With regards to claim 11, the claim states “depending on a respective spraying position to be sprayed with the cleaning liquid”, it is unclear if the varying of the spraying direction is contingent on a respective spraying position and how one of ordinary skill in the art would meet the claimed limitation since the metes and bounds of the spraying position that would result in varying the spraying is undefined. Specifically, does the spraying position have to be at a specific position/angle for the varying of the spraying to occur? Clarification and/or correction is required.
With regards to claim 12, the claim states “depending on the spraying position”, it is unclear if the spraying direction component is contingent on the spraying position, and if so, how one of ordinary skill in the art would meet the claimed limitation since the metes and bounds of the “spraying position” is undefined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideo et al (JP 10-258301; cited by Applicant).
In reference to claim 1, Hideo et al discloses a method for cleaning a workpiece (1) during cold rolling of the workpiece in a tandem mill having a plurality of mill stands [see figure 2], the method comprising 
moving the workpiece (1) through the tandem mill in one direction of rolling [see figure 2], and
spraying a cleaning liquid between two of the mill stands onto the workpiece in a spraying direction having a component that is counter to the direction of rolling [see figure 2; paragraph 0013, cleaning nozzles 5A are directed against the rolling direction].
In reference to claim 3, Hideo et al further discloses spraying the cleaning liquid (via nozzles 5C) onto the workpiece between the second mill stand (2B) and the third mill stand (2C) of the plurality of mill stands, as seen in figure 2.
In reference to claim 8, Hideo et al further discloses using water as the cleaning liquid [see paragraph 0013].
In reference to claim 15, Hideo et al discloses a tandem mill for cold rolling of a workpiece (1) that is being moved in one direction of rolling though the tandem mill, the tandem mill comprising of
a plurality of mill stands [see figure 2] arranged in tandem along the one direction of rolling, and
at least one spraying bar disposed between two of the mill stands, the spray bar having a plurality of nozzles (5C) from which a cleaning liquid (water) is sprayed onto the workpiece (1) in a spraying direction having a component that is counter to the direction of rolling [see figure 2; paragraph 0013, cleaning nozzles 5A are directed against the rolling direction].

	Claim(s) 1-3, 7-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowd et al (US 3,192,752).
In reference to claim 1, Dowd et al discloses a method for cleaning a workpiece (2) during cold rolling of the workpiece in a tandem mill having a plurality of mill stands [see figure 2], the method comprising 
moving the workpiece (2) through the tandem mill in one direction of rolling [see figure 1], and
spraying a cleaning liquid between two of the mill stands (stand 1 and stand 2) onto the workpiece in a spraying direction having a component that is counter to the direction of rolling [see figure 1, col. 3 lines 11-20; it is noted that the rolling lubricant of Dowd et al meets the limitation of a “cleaning liquid” since it would remove some debris upon application to the workpiece].
In reference to claim 2, Dowd et al further discloses the cleaning liquid (via nozzle 15) is sprayed onto the workpiece (2) between the first mill stand (stand 1) and second mill stand (stand 2) of the plurality of mill stands
In reference to claim 3, Dowd et al further discloses spraying the cleaning liquid (via nozzle 25) onto the workpiece between the second mill stand (stand 2) and the third mill stand (stand 3) of the plurality of mill stands, as seen in figure 1 [see col. 3 lines 54-56].
In reference to claim 7, Dowd et al further discloses using an emulsion as the cleaning liquid [see col. 4 lines 30-31].
In reference to claim 8, Dowd et al further discloses using water as the cleaning liquid [see col. 4 lines 14-16 discloses a water based lubricant].
In reference to claim 10, Dowd et al further discloses the spraying direction has a component that is directed at an edge region of the workpiece [it is noted that the spraying direction is across the entire width of the workpiece and therefore encompasses an edge region].
In reference to claim 11, as best understood, Dowd et al further discloses varying the spraying direction of the cleaning liquid across a width of the workpiece at right angles to the direction of rolling the strip.
In reference to claim 12, Dowd et al further discloses the spraying direction component is directed at the edge region of the workpiece closest to the spraying position [it is noted that the cleaning liquid is directed across the entire width and therefore encompasses an edge region].
In reference to claim 13, Dowd et al further comprises adjusting a spraying angle between the spraying direction and a surface of the workpiece.
In reference to claim 14, Dowd et al further discloses spraying the cleaning liquid on an upper surface and a lower surface of the workpiece [see figure 1]. 
In reference to claim 15, Dowd et al discloses a tandem mill for cold rolling of a workpiece (2) that is being moved in one direction of rolling though the tandem mill, the tandem mill comprising of
a plurality of mill stands (stands 1-4) arranged in tandem along the one direction of rolling, and
at least one spraying bar disposed between two of the mill stands, the spray bar having a plurality of nozzles (15) from which a cleaning liquid is sprayed onto the workpiece (2) in a spraying direction having a component that is counter to the direction of rolling [see figure 1, col. 3 lines 11-20; it is noted that the rolling lubricant of Dowd et al meets the limitation of a “cleaning liquid” since it would remove some debris upon application to the workpiece].

3.	Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinji (JP 02015817; cited by Applicant).
In reference to claim 4, Shinji discloses a method for cleaning a workpiece (1) during opposite direction reversing cold rolling of the workpiece in a mill stand, the method comprising 

between two of the rolling passes, spraying a cleaning liquid onto the workpiece (1) in a spraying direction having a component that is counter to the direction of rolling [see abstract; figure 4].
In reference to claim 5, as best understood, Shinji further discloses spraying the cleaning liquid onto the workpiece (1) between a first rolling pass and a second rolling pass [it is noted that cleaning nozzles are provided on both sides of the mill stand to apply the cleaning liquid between each of the multiple passes]. 
In reference to claim 6, Shinji further discloses spraying the leaning liquid onto the workpiece between a second rolling pass and a third rolling pass [it is noted that cleaning nozzles are provided on both sides of the mill stand to apply the cleaning liquid between each of the multiple passes].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowd et al in view of Shinji.
In reference to claim 9, Dowd et al discloses the invention substantially as claimed except for wherein the cleaning liquid is sprayed at a pressure of between 6 and 100 bar. 
2) in order to adequate remove any substances and dirt from the workpiece [see abstract].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dowd et al such that the cleaning liquid is sprayed at a pressure of between 4.9 and 49 bar, as taught by Shinji, in order to ensure removal of substances and dirt from the workpiece. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3725